Case 7:20-cv-01399-NSR Document 1-22 Filed 02/18/20 Page 1 of 3




                    EXHIBIT U
               Case 7:20-cv-01399-NSR Document 1-22 Filed 02/18/20 Page 2 of 3
                                              LAW OFFICE


                           Ira M. Emanuel, P.C.
                               Four Laurel Road, New City, NY 10956
                                Tel: 845.634.4141 Fax: 845.634.9312
      Counsel to                  E-mail: Info@EmanuelLaw.com                 Amy Mele, Esq.
Freeman & Loftus, RLLP                 www.EmanuelLaw.com                       Of counsel




                                            May 7, 2019

       Ms. Catherine Cirrone
       Clarkstown Zoning Board of Appeals
       10 Maple Avenue
       New City, NY 10956

              Re: Appeal of Ateres Bais Yaakov Academy of Rockland, March 8, 2019

       Dear Ms. Cirrone:

             As requested by the Building Inspector, enclosed are twenty-five copies of the
       survey in the above-referenced matter (four with original surveyor’s seals, twenty-
       one with copies of the seal).

              Pursuant to an e-mail from the Building Inspector dated April 15, 2019, the
       application to the Zoning Board of Appeals is to be processed upon your receipt of
       these surveys.

              Please advise as to the date of the public hearing.

                                                      Very truly yours,


                                                      Ira M. Emanuel

       Encls.
       CC via e-mail:
              Erik Asheim, Building Inspector
              Leslie Kahn, Esq.

              Kaela Dahan, Esq.
              Yehuda Buchweitz, Esq.
                    Weil, Gotshal & Manges, LLP
Case 7:20-cv-01399-NSR Document 1-22 Filed 02/18/20 Page 3 of 3
